DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam (US 2007/0051449).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Nam, as teaching:
a basement structure for a laundry appliance (see title and abstract), the basement structure comprising: 
an airflow path 65a, 65b having a condensing portion 87 that is configured to house a heat exchanger for dehumidifying process air, wherein a primary flow path extends between the condensing portion and a sump 80 (expressly disclosed at paragraph [0070] and expressly shown in figures 9, 12); 
a residual condensing area 54 positioned upstream of the condensing portion, wherein the residual condensing area is configured to produce secondary condensate 55a (expressly disclosed at paragraph [0047] and expressly shown in figure 4); and 
a drain member 55a that delivers the secondary condensate from the residual condensing area to a fluid delivery channel 86, wherein the fluid delivery channel extends to the sump, wherein the drain member includes an inlet end 24 that engages the residual condensing area and an outlet end 70 that engages the fluid delivery channel, and wherein the inlet end and the outlet end are each biased against interior walls of the residual condensing area and the fluid delivery channel, respectively (expressly disclosed in paragraph [0048], [0050], [0053]-[0059] wherein the disclosed rails and guide supporters meet the claimed inlet/outlet biased interior walls because both engage a fluid delivery channel).  Nam also discloses the claimed feature wherein the inlet end includes an angled portion of the drain member that engages an underside of the residual condensing area (expressly shown in figures 4, 8, 9, 12).
Allowable Subject Matter
Claims 1-10 and 19-20 are allowable over the prior art of record.
Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited with this action may teach one or more claim elements, but do not rise to a level of anticipation or obviousness such that a rejection under current Office rules and statutes would be proper or reasonable.  Reference A, cited with this action, is a patent publication from the same inventive entity.  References B, C, D, E, F, G, H, I, J, K, N, O, cited with this action, teach laundry appliances.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Monday, May 2, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753